DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  
In claim 27, in line 2, the word “region” should be changed to --- information ---.
In claim 28, in line 2, the first occurrence of the word “region” should be changed to ---information ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 9 of U.S. Patent No. 8,262,577 in view of Zvuloni et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Patent claims meet most of the limitations of the instant claims; however, they do not specifically disclose that the safety boundary and the projected treatment region are separate and distinct from one another and the that safety boundary and projected treatment region are defined by respective lines spaced away from and surrounding a treatment element of the tissue treatment device and that the projected safety boundary is defined by a line spaced away from and completely surrounding the line defining the projected treatment region.  Zvuloni et al. disclose systems and methods for planning a cryoablation procedure utilizing integrated images displaying, in a common virtual space, a 3D model of a surgical intervention site based on images of the site from first imaging modalities, simulation images of cryoprobs used according to an operator-planned cryoablation procedure at a site, and real-time images provided by second imaging modalities during cryoablation (Abstract; [0002]).  A volume with smooth and well-defined borders is treated, thereby minimizing damage to healthy tissues (Abstract).  A predictor 290 and evaluation 300 can be used to determine, for a given placement of a given number of cryobrobes and for a given set of operating parameters, whether a planned cryoablation procedure can be expected to be successful, success being defined as destruction of tissues specified as needing to be destroyed, with no damage or minimal damage to tissues specified as needing to be protected during cryoablation (paragraph [0234]).  The predictor predicts the effect on tissues of a patient, if a planned operation of cryoprobes (266) at the operator-specified loci is actually carried out according to the operator-specified operational parameters and the predictions generated by the predictor 290 may be displayed as part of a integrated image in the common virtual space of the image (paragraph [0227]).  A mathematical model based on known physical laws allows to calculate a predicted temperature for any selected region within model 258 under operator-specified conditions (paragraph [0228]).  Operator may repeatedly modify definitions of tissues, boundary conditions, or manual placement of stimulated probes, until the operator is satisfied with the simulated results (paragraph [0247], note that the safety boundaries associated with the tissues needed to be protected would thus be adjusted, and inherently the adjustment would be so that a sensitive anatomical structure (i.e. tissue defined to be protected) is outside of the safety boundary).  Tools, such as cryoprobes, tissues, and ice-balls formed during cryoblation, all figure as elements in the three-dimensional model 258 (paragraph [0272]; further, see Figures 1-2, wherein the iceball (9) includes a safety boundary (i.e. region outside boundary (5)) and a projected treatment region defined by boundary (7), and thus the 3D model (258) would include a safety boundary which is predicted based on the position of the ablation probe and is separate and distinct from the projected treatment region). Further, as depicted in Figures 1-2, the safety boundary (5) is defined by a line spaced away from and completely surrounding the line (7) defining the projected treatment region.  Integrated image (400) may be a 2D image created by abstracting information from a relevant plane of a first 3D model 258 for combining with a real-time image 370 representing a view of the plane of that portion of the site in real-time (paragraph [0263]; note that information from the model (258), which includes the iceball (9) as depicted in Figures 1-2, is combined with a real-time image).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the safety boundary and the projected treatment region of the Patent be separate and distinct from one another and that the safety boundary and projected treatment region are defined by respective lines spaced away from and surrounding a treatment element of the tissue treatment device and that the projected safety boundary is defined by a line spaced away from and completely surrounding the line defining the projected treatment region, as taught by Zvuloni et al., in order to provide a treatment volume with smooth and well-defined borders, thereby minimizing damage to healthy tissues (Abstract).
Further, though claim 1 of the Patent does not specifically disclose that the projected treatment region on the image includes at least a portion of uterine anatomy, one of ordinary skill in the art would recognize that since the anatomical feature of the patent includes a fibroid, the projected treatment image on the image would necessarily include at least a portion of uterine anatomy as a fibroid is a tumor in the female reproductive system which would include the uterus.  Further, claim 2 of the Patent discloses visually confirming that the anatomical feature to be treated is within the treatment region and that the sensitive anatomic structures are outside of the safety boundary, and therefore disclose displaying the real-time image with the projected treatment region and projected safety boundary as “visual confirming” would inherently require displaying the image with the overlaid boundaries to a user.  Additionally, claim 2 of the Patent sets forth updating the image of the treatment region and the projected safety boundary on the image of tissue based on the actual position of the needle after the needle has been deployed, and therefore the Patent does disclose adjusting the safety boundary on the displayed real-time image so that a sensitive anatomical structure is outside of the safety boundary, wherein the safety boundary is adjusted by adjusting the position of the tissue treatment device (i.e. actual position of the treatment device/needle).  

Claims 1-17, 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-8 of U.S. Patent No. 8,088,072 in view of Zvuloni e tal.. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Patent claims meet most of the limitations of the instant claims; however, they do not specifically disclose that the safety boundary and the projected treatment region are separate and distinct from one another and the that safety boundary and projected treatment region are defined by respective lines spaced away from and surrounding a treatment element of the tissue treatment device and that the projected safety boundary is defined by a line spaced away from and completely surrounding the line defining the projected treatment region.  Zvuloni et al. disclose systems and methods for planning a cryoablation procedure utilizing integrated images displaying, in a common virtual space, a 3D model of a surgical intervention site based on images of the site from first imaging modalities, simulation images of cryoprobs used according to an operator-planned cryoablation procedure at a site, and real-time images provided by second imaging modalities during cryoablation (Abstract; [0002]).  A volume with smooth and well-defined borders is treated, thereby minimizing damage to healthy tissues (Abstract).  A predictor 290 and evaluation 300 can be used to determine, for a given placement of a given number of cryobrobes and for a given set of operating parameters, whether a planned cryoablation procedure can be expected to be successful, success being defined as destruction of tissues specified as needing to be destroyed, with no damage or minimal damage to tissues specified as needing to be protected during cryoablation (paragraph [0234]).  The predictor predicts the effect on tissues of a patient, if a planned operation of cryoprobes (266) at the operator-specified loci is actually carried out according to the operator-specified operational parameters and the predictions generated by the predictor 290 may be displayed as part of a integrated image in the common virtual space of the image (paragraph [0227]).  A mathematical model based on known physical laws allows to calculate a predicted temperature for any selected region within model 258 under operator-specified conditions (paragraph [0228]).  Operator may repeatedly modify definitions of tissues, boundary conditions, or manual placement of stimulated probes, until the operator is satisfied with the simulated results (paragraph [0247], note that the safety boundaries associated with the tissues needed to be protected would thus be adjusted, and inherently the adjustment would be so that a sensitive anatomical structure (i.e. tissue defined to be protected) is outside of the safety boundary).  Tools, such as cryoprobes, tissues, and ice-balls formed during cryoblation, all figure as elements in the three-dimensional model 258 (paragraph [0272]; further, see Figures 1-2, wherein the iceball (9) includes a safety boundary (i.e. region outside boundary (5)) and a projected treatment region defined by boundary (7), and thus the 3D model (258) would include a safety boundary which is predicted based on the position of the ablation probe and is separate and distinct from the projected treatment region). Further, as depicted in Figures 1-2, the safety boundary (5) is defined by a line spaced away from and completely surrounding the line (7) defining the projected treatment region.  Integrated image (400) may be a 2D image created by abstracting information from a relevant plane of a first 3D model 258 for combining with a real-time image 370 representing a view of the plane of that portion of the site in real-time (paragraph [0263]; note that information from the model (258), which includes the iceball (9) as depicted in Figures 1-2, is combined with a real-time image).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the safety boundary and the projected treatment region of the Patent be separate and distinct from one another and that the safety boundary and projected treatment region are defined by respective lines spaced away from and surrounding a treatment element of the tissue treatment device and that the projected safety boundary is defined by a line spaced away from and completely surrounding the line defining the projected treatment region, as taught by Zvuloni et al., in order to provide a treatment volume with smooth and well-defined borders, thereby minimizing damage to healthy tissues (Abstract).  
Further, claims 1 and 2 of the Patent discloses overlaying the real time image with a projected treatment region based on the position of the probe, overlaying the image of the tissue with a projected safety boundary based on the projected position of the [deployed] needle and visually confirming that sensitive anatomic structures are outside of the safety boundary, and therefore disclose displaying the real-time image with the projected treatment region and projected safety boundary as “visual confirming” would inherently require displaying the image with the overlaid boundaries to a user.  Additionally, claim 7 of the Patent sets forth marking a location of the needle after the needle has been deployed and updating the projected treatment region and the projected safety boundary based on the marked location of the needle, and therefore the Patent does disclose adjusting the safety boundary on the displayed real-time image so that a sensitive anatomical structure is outside of the safety boundary, wherein the safety boundary is adjusted by adjusting the position of the tissue treatment device (i.e. actual position of the treatment device/needle).  

Claims 1-17, 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-17 of U.S. Patent No. 11,096,760 in view of Zvuloni et al.. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Patent claims meet most of the limitations of the instant claims; however, they do not specifically disclose that the safety boundary and the projected treatment region are separate and distinct from one another and the that safety boundary and projected treatment region are defined by respective lines spaced away from and surrounding a treatment element of the tissue treatment device and that the projected safety boundary is defined by a line spaced away from and completely surrounding the line defining the projected treatment region.  The Patent further does not specifically disclose displaying, using the processing unit, the real-time image with the projected treatment region and projected safety boundary projected thereon.  Zvuloni et al. disclose systems and methods for planning a cryoablation procedure utilizing integrated images displaying, in a common virtual space, a 3D model of a surgical intervention site based on images of the site from first imaging modalities, simulation images of cryoprobs used according to an operator-planned cryoablation procedure at a site, and real-time images provided by second imaging modalities during cryoablation (Abstract; [0002]).  A volume with smooth and well-defined borders is treated, thereby minimizing damage to healthy tissues (Abstract).  A predictor 290 and evaluation 300 can be used to determine, for a given placement of a given number of cryobrobes and for a given set of operating parameters, whether a planned cryoablation procedure can be expected to be successful, success being defined as destruction of tissues specified as needing to be destroyed, with no damage or minimal damage to tissues specified as needing to be protected during cryoablation (paragraph [0234]).  The predictor predicts the effect on tissues of a patient, if a planned operation of cryoprobes (266) at the operator-specified loci is actually carried out according to the operator-specified operational parameters and the predictions generated by the predictor 290 may be displayed as part of a integrated image in the common virtual space of the image (paragraph [0227]).  A mathematical model based on known physical laws allows to calculate a predicted temperature for any selected region within model 258 under operator-specified conditions (paragraph [0228]).  Operator may repeatedly modify definitions of tissues, boundary conditions, or manual placement of stimulated probes, until the operator is satisfied with the simulated results (paragraph [0247], note that the safety boundaries associated with the tissues needed to be protected would thus be adjusted, and inherently the adjustment would be so that a sensitive anatomical structure (i.e. tissue defined to be protected) is outside of the safety boundary).  Tools, such as cryoprobes, tissues, and ice-balls formed during cryoblation, all figure as elements in the three-dimensional model 258 (paragraph [0272]; further, see Figures 1-2, wherein the iceball (9) includes a safety boundary (i.e. region outside boundary (5)) and a projected treatment region defined by boundary (7), and thus the 3D model (258) would include a safety boundary which is predicted based on the position of the ablation probe and is separate and distinct from the projected treatment region). Further, as depicted in Figures 1-2, the safety boundary (5) is defined by a line spaced away from and completely surrounding the line (7) defining the projected treatment region.  Integrated image (400) may be a 2D image created by abstracting information from a relevant plane of a first 3D model 258 for combining with a real-time image 370 representing a view of the plane of that portion of the site in real-time (paragraph [0263]; note that information from the model (258), which includes the iceball (9) as depicted in Figures 1-2, is combined with a real-time image).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the safety boundary and the projected treatment region of the Patent be separate and distinct from one another and that the safety boundary and projected treatment region are defined by respective lines spaced away from and surrounding a treatment element of the tissue treatment device and that the projected safety boundary is defined by a line spaced away from and completely surrounding the line defining the projected treatment region and further have the method of the Patent further comprise displaying, using the processing unit, the real-time image with the projected treatment region and projected safety boundary projected thereon, as taught by Zvuloni et al., in order to provide a treatment volume with smooth and well-defined borders, thereby minimizing damage to healthy tissues (Abstract).  
Further, claims 5 and 10 of the Patent sets forth recalculating the projected treatment boundary based on the actual position of the one or more needles deployed into the anatomical feature to be treated and overlaying onto the real-time image a safety boundary based on a deployed position of the one or more needles of the tissue treatment device, and therefore the Patent does disclose adjusting the safety boundary on the displayed real-time image so that a sensitive anatomical structure is outside of the safety boundary, wherein the safety boundary is adjusted by adjusting the position of the tissue treatment device (i.e. deployed position of the treatment device/needle).  

Examiner’s Note
Examiner notes that the claims are rejected on the grounds of nonstatutory double patenting.  However, it should be noted that the prior art does not teach or suggest adjusting/recalculating the safety boundary on the displayed real-time image so that a sensitive anatomical structure is outside of the safety boundary, wherein the safety boundary is adjusted by adjusting the position of the tissue treatment device and treating the uterine anatomy with the tissue treatment device after adjusting the safety boundary on the real-time image, in combination with the other claimed steps.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793